 



Exhibit 10.14
Executive and Director Compensation
     Fiscal 2006 Executive Bonuses. The fiscal 2006 bonuses for the Named
Executive Officers under the executive cash incentive plan were approved in
March 2007 by the Compensation Committee as follows, based upon the achievement
of specified individual performance objectives:

              Name   Title   Bonus Amount
Steven E. Simpson
  President and Chief Executive Officer   $ 75,758  
Anthony James
  Chief Operating Officer   $ 37,400  
Brian Callahan
  Chief Financial Officer   $ 29,373  
Gregory T. Stevens
  Chief Administrative Officer, General Counsel and Secretary   $ 33,700  
Alan Whorton
  Senior Vice President, Sales and Marketing   $ 39,375  

     Fiscal 2007 Executive Base Salaries. The 2007 base salary levels of the
persons who are anticipated to constitute the Company’s Named Executive Officers
for 2007 were set by the Compensation Committee in March 2007 as follows:

                              2007 Base   2006 Base Name   Title   Salary  
Salary
Steven E. Simpson
  President and Chief Executive Officer   $ 336,700     $ 336,700  
Anthony James
  Chief Operating Officer   $ 220,000     $ 220,000  
Brian Callahan
  Chief Financial Officer   $ 215,000     $ 215,000  
Gregory T. Stevens
  Chief Administrative Officer, General Counsel and Secretary   $ 197,600     $
197,600  
Alan Whorton
  Senior Vice President, Sales and Marketing   $ 175,000     $ 175,000  

     2007 Spheris Executive Employee Incentive Program. The Company’s 2007
Spheris Executive Employee Incentive Program (the “Executive Cash Incentive
Program”), which was approved by the Compensation Committee in March 2007, is
intended to provide incentives to members of senior management, including the
Named Executive Officers, in the form of cash bonus payments for achieving
certain Company and individual performance goals established by the Compensation
Committee. The performance awards will be based upon achievement of established
EBITDA goals and achievement of individual objectives. Actual awards range from
zero to 50% of such participant’s base salary, except that awards for the chief
executive officer range from 0 to 100% of his base salary. In accordance with
the Executive Cash Incentive Program, these awards may be increased in the event
of significant overachievement of the individual and Company goals. The
Compensation Committee will administer and make all determinations under the
Executive Cash Incentive Program.

 



--------------------------------------------------------------------------------



 



     Equity Awards to Named Executive Officers. There were no additional equity
awards granted to the Named Executive Officers at the March 2007 Compensation
Committee meeting.
     Outside Director Compensation Program. Set forth below is a summary of the
2007 compensation program for our outside directors. Employees who also serve as
directors and directors appointed to the Board of Directors as representatives
of Warburg Pincus and Towerbrook currently are not eligible to receive
compensation for their service as directors, other than reimbursement of
expenses incurred in connection with their services.
Annual Retainer. Each outside director receives $20,000 as an annual retainer.
Meeting Fees. For each meeting of the Board of Directors attended in person an
outside director receives $1,500. An outside director also receives $1,000 for
each Committee and special Board meeting not in conjunction with a regular
quarterly Board meeting attended in person. An outside director receives $500
for each Board and Committee meeting attended by telephone. Directors are also
reimbursed for expenses incurred in connection with their services as directors.
Committee Chairmen. The chair of the Audit Committee receives an annual retainer
of $15,000 and the chairs of the Compensation Committee and the Nominating and
Corporate Governance Committee receive an annual retainer of $7,500 each.
Members of the Audit, Compensation and Nominating and Corporate Governance
Committees each receive an annual retainer of $5,000.
Equity Incentives. Each outside director receives an award of 30,000 shares of
restricted common stock under the Stock Incentive Plan upon his or her initial
election to the Board of Directors, vesting in one-third increments on each
anniversary of the date of grant, and 10,000 shares of restricted common stock
annually on the date of his or her annual re-election to the Board of Directors,
vesting on the first anniversary of the date of grant.
Election. In lieu of receiving the retainers and fees set forth above in cash,
an outside director may elect to receive the retainers and fees in shares of
Series A Convertible Preferred Stock of Spheris Holding III based on a ratio to
be set by the Board of Directors each year. Such election must be made prior to
December 31st of the year prior to the year in which such retainers and fees
will be earned.

 